53 N.Y.2d 997 (1981)
The People of the State of New York, Respondent,
v.
Harold Haff, Appellant.
Court of Appeals of the State of New York.
Argued May 5, 1981.
Decided June 4, 1981.
John Joseph Sutter and Ruth C. Balkin for appellant.
Denis Dillon, District Attorney (Judith R. Sternberg and William C. Donnino of counsel), for respondent.
Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER concur.
*999MEMORANDUM.
The order of the Appellate Division should be affirmed.
Subdivision 3 of section 107 of the Civil Service Law is a valid regulation of partisan political conduct. What it proscribes is the giving within a building occupied for governmental purposes by a public officer to his subordinates of notice that they are to collect and receive political contributions (People v Haff, 47 N.Y.2d 695). Limited as to place, its regulation of speech is reasonable (Civil Serv. Comm. v Letter Carriers, 413 US 548; Broadrick v Oklahoma, 413 US 601; Ex Parte Curtis, 106 US 371). Nor, in view of the commonly understood meaning of the words in which it is phrased, can it be held void for vagueness (Broadrick v Oklahoma, supra, at pp 607-608).
The evidence of defendant's guilt was sufficient since as People v Haff (supra) makes clear the section does not require that coercive language be used, and since there was nonaccomplice testimony fairly tending to connect defendant with the commission of the crime (People v Glasper, 52 N.Y.2d 970).
We have examined defendant's remaining contentions and find them to be without merit.
Order affirmed in a memorandum.